Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 9, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144397                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  CYNTHIA C. RUZAK,                                                                                       Brian K. Zahra,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                               SC: 144397
                                                                  COA: 288053
                                                                  Grand Traverse CC: 06-025177-NI
  USAA INSURANCE AGENCY, INC.,
           Defendant-Appellee,
  and
  JAY D. RUZAK,
            Defendant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 1, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, there being no
  majority in favor of granting leave to appeal.

        CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would grant leave to appeal.

        ZAHRA, J., did not participate because earlier in these proceedings he was on the
  Court of Appeals panel that addressed substantially the same issue presented here.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 9, 2012                         _________________________________________
           t0502                                                              Clerk